       Case 5:19-cv-01126-GTS-ML Document 248 Filed 08/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 WAYNE DORAN, ET AL. [AS IT RELATES TO
 PLAINTIFF PAUL PHILLIPS]

                                                     Plaintiff,
                             - vs -
                                                                               Case No.
                                                                        5:19-cv-01134-GTS-ML
 C.R. BARD INCORPORATED and
 BARD PERIPHERAL VASCULAR INCORPORATED,

                                                  Defendants.


             JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE


       Plaintiff, Paul Phillips, and Defendants, C.R. Bard Incorporated and Bard Peripheral

Vascular Incorporated (collectively, the “Parties”), by and through their respective undersigned

counsel, and pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, hereby

stipulate to a dismissal of all of the claims in this action without prejudice as to Defendants, C.R.

Bard Incorporated and Bard Peripheral Vascular Incorporated. The Parties shall bear their own

attorneys’ fees, costs, and expenses, except as otherwise provided for in the Parties’ settlement

agreement.

        Dated: August 26, 2020                        Respectfully submitted,
     Case 5:19-cv-01126-GTS-ML Document 248 Filed 08/27/20 Page 2 of 2




MARTIN BAUGHMAN, PLLC                 NELSON MULLINS RILEY &
                                      SCARBOROUGH LLP
By: /s/ Laura Baughman
Laura Baughman, Esq.                  By:     /s/ James F. Rogers
Kristi Wood, Esq.                            James F. Rogers, Esq. (pro hac)
3141 Hood Street, Suite 600           1320 Main Street, 17th Floor
Dallas, TX 75219                      Columbia, SC 29201
Tel: (214) 761-6614                   Tel: (803) 255-9489
                                      Email: jim.rogers@nelsonmullins.com
Attorneys for Plaintiff

                                      NIXON PEABODY LLP
                                      Vivian M. Quinn, Esq.
                                      Bar Roll No. 509083
                                      40 Fountain Plaza, Suite 500
                                      Buffalo, New York 14202
                                      Tel: (716) 853-8100
                                      Email: vquinn@nixonpeabody.com

                                      Attorneys for Defendants C.R. Bard
                                      Incorporated and Bard Peripheral Vascular
                                      Incorporated




                                                      8/27/2020
